 In the Matter OfIMPERIAL MOLDED PRODUCTS CORPORATIONandINTER-NATIONALUNION,AUTOMOBILE WORKERS,LOCAL 286, AFLCase No. 1,3-R-2843.-Decided April 4, 1945Fyffe cClark,byMr. Albert J. Smith,of Chicago, Ill., for theCompany.Mr. Anthony Gruszka,of Chicago, Ill., for the Union.Mr. Harold M. Humphreys,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union, AutomobileWorkers, Local 286, AFL, herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Imperial Molded Products Corporation, Chicago,Illinois, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeRobert T. Drake, Trial Examiner. Said hearing was held at Chicago,Illinois, on February 14, 1945.The Company and the Union appearedand participated.'All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYImperial Molded Products Corporation, an Illinois corporation, isengaged at Chicago, Illinois, in the manufacture of plastic articles.IThe International Union of Operating Engineers,Local 399,AFL, participated only toask for the exclusion of stationary engineers.61 N. L. R. B., No. 37.307 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe principal raw materials used by the Company consist of moldingpowders.During the year 1944, the Company purchased raw mate-rials amounting in value to more than $50,000, of which in excess of50 percent was purchased outside the State of Illinois.For the sameperiod, the sales of the Company amounted in value to more than$75,000, of which in excess of 50 percent was sold outside the State ofIllinois.'The company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONINVOLVEDInternational Union, Automobile Workers, Local 286, affiliated withthe American Federation of Labor, is it labor organization admittingtomembership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONOn January 10, 1945, the Union informed the Company that itrepresented a majority of the Company's employees and requestedrecognition as their bargaining representative.The Company refusedthe Union's request.A statement of the Trial Examiner introduced into evidence at thehearing, indicates that the Union represents a substantial number ofthe employees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit comprised of all production and maintenanceemployees at 2925 West Harrison Street, one of the three buildings inwhich the Company's operations are performed, excluding stationaryengineers, draftsmen, the production department employee, and officeand clerical employees, foremen, and other supervisory employees.Contrary to the wishes of the Union, the Company would also includethe production and maintenance employees at its other two buildings.The Company's operations are housed in three buildings in Chicago,Illinois.Its general offices, the molding, production, and maintenancedepartments and the stationary engineers are located at 2925 West2At the hearing the Union submitted 34 application for membership cards.The TrialExaminer reported that the names of 32 persons appearing on the cards were listed on theCompany's pay roll of January 16, 1945, which contained the names of 58 persons in itsemploy,1 card bore the name of an employee in the finishing department,a department notincluded in the Union's proposed unit.The record reveals that there are approximately10 employees in the unit sought by the Union,and approximately 60 employees in the unithereinafter found to be appropriate.1 IMPERIAL MOLDED PRODUCTS CORPORATION309Harrison Street; its inspection department and stockroom are locatedtwo doors east at 2919 West Harrison Street; and its finishing, ship-ping, and engineering departments, toolroom laboratory and ware-'house are located one-half block east and one-half block north of 2925West Harrison Street at 521 South Francisco Avenue.All operationsare under the personal supervision of the president, who also acts asgeneral manager and superintendent.Beneath him in authority anddirectly responsible to him are the foremen of the various departments.Raw materials are received at 521 South Francisco Avenue. Fromthere they are taken to the molding department at 2925 West HarrisonStreet, where, by certain processing, unfinished plastic products aremade which are sent to 2919 West Harrison Street for inspection.From this building the unfinished products are taken to the finishingdepartment located at 521 South Francisco Avenue where they arecompleted, finally inspected, and shipped.Thus, the Company's op-erations are well integrated.Moreover, the record reveals that the Company's present locationsare temporary, as it expects to place all its operations under one roofas soon as conditions will permit. In addition, there appears to beconsiderable interchange of employees among the three buildings, andall employees have the same "rights and prerogatives" of employment.We are persuaded from the foregoing facts that all production andmaintenance employees at the Company's three buildings comprise anappropriate unit.3We find that all production and maintenance em-ployees of the Company at its three buildings located in Chicago, Illi-nois, including the watchman-janitor,' but excluding stationary engi-neers, draftsmen,, the production department employee, office andclerical employees, laboratory employees,5 foremen, and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forcollective bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning the representation of theCompany's employees can best be resolved by an election by secretballot.The unit found appropriate in Section IV, above, includes employeesof the Company at 2925 West Harrison Street, 2919 West HarrisonStreet, and 521 South Francisco Avenue buildings, and is more exten-sive than the unit sought by the Union in the instant petition.Since3 SeeMatter of Vaughan Motor Company,54 N. L. R B. 1351.*This employee does not appear to be militarized or deputized.'These are technical employees. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheUnion presently appears to represent a substantial number ofemployees in this larger unit,6 we shall direct that an election beconductedamongthe employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.7DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Imperial MoldedProducts Corporation, Chicago, Illinois, an election by secret ballotshall be conducted as early as possible, but not later than sixty (60)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Thirteenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and If, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire tobe represented by Amalgamated Local No. 286, UAW-AFL, for thepurposes of collective bargaining.6The Union indicated at the hearing that it would not seek withdrawal if the Boardfound a three-building unit to be appropriate.7The Union desires to be designated on the ballot as its name appears in the Direction